Hallows, J.
(dissenting). Either a verdict is valid or not and its validity does not depend upon which party raises the question. There is no such thing as a voidable verdict. Why should the defendant be barred from attacking the verdict? It is not a question of its being prejudiced but whether the jury returned a verdict valid under sec. 270.25 (1), Stats. No matter how one reasons, the same 10 jurors did not agree to the same answers to the essential questions upon which the judgment for recovery is based. The majority opinion would disregard the dissent because it interprets the dissent as evincing a vote for a greater percentage of negligence on the part of the defendant. By the same reasoning if six jurors had believed the plaintiff should recover 95 percent of his damages and the other six believed the plaintiff should recover 100 percent, a judgment for 95 percent could be sustained because all the jurors at least “agreed” on 95 percent. True in mathematics, the whole includes all its parts, but an objection to 95 percent by a juror is still an objection although 95 is part of 100. In this case by no logic is a dissent to the answers to the negligence questions rendered immaterial by the answer to the damage question by the dissenting juror and nine other jurors. I respectfully dissent and would grant a new trial.